MEMORANDUM OPINION

                                               No. 04-11-00126-CR

                                       IN RE Donald Ray MCINTOSH

                                        Original Mandamus Proceeding 1

PER CURIAM

Sitting:            Catherine Stone, Chief Justice
                    Sandee Bryan Marion, Justice
                    Phylis J. Speedlin, Justice

Delivered and Filed: March 16, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 15, 2011, Donald Ray McIntosh filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on various pro se motions. However, counsel has

been appointed to represent relator in the criminal proceeding pending in the trial court for which

he is currently confined. 2 A criminal defendant is not entitled to hybrid representation. See

Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d
481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on pro se motions or

petitions filed with regard to a criminal proceeding in which the defendant is represented by

counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not abuse its


1
 This proceeding arises out of Cause No. 279223, styled State of Texas v. Donald Ray McIntosh, pending in the
County Court No. 11, Bexar County, Texas, the Honorable Carlo Key presiding.
2
    Attorney Robert Jimenez was appointed to represent relator.
                                                                               04-11-00126-CR


discretion by declining to rule on relator’s pro se motions filed in the criminal proceeding

pending in the trial court. Accordingly, the petition for writ of mandamus is denied. TEX. R.

APP. P. 52.8(a).

       Additionally, relator filed an Application for Leave to File Petition for Writ of

Mandamus. No leave is required to file a petition for writ of mandamus in this court. TEX. R.

APP. P. 52. Therefore, relator’s motion for leave to file is DENIED as moot.

                                                           PER CURIAM

DO NOT PUBLISH




                                               -2-